Citation Nr: 0120059	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  95-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
December 1969.  

The claim concerning the evaluation of PTSD arises from a 
January 1994 rating action, in which service connection for 
that disability was established, and a 50 percent disability 
evaluation assigned, effective from April 1992.  This claim 
was perfected on appeal in April 1995, upon the receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals). 

The appeal concerning the veteran's entitlement to a total 
disability rating based on individual unemployability (TDIU) 
arose from an April 1995 rating action denying that benefit.  
This matter was perfected on appeal in July 1995, when the 
veteran testified before a hearing officer at the RO, the 
transcript of which is construed as his substantive appeal.  

In June 1997, the Board of Veterans' Appeals (Board) issued a 
decision denying the veteran's claim for an increased rating 
for PTSD and remanded the matter concerning TDIU benefits for 
additional development.  The veteran appealed the Board's 
decision concerning the evaluation of his PTSD to the United 
States Court of Veterans Appeals, since March 1999, the U.S. 
Court of Appeals for Veterans Claims, (Court).  While the 
case was pending before the Court, the Secretary of Veterans 
Affairs, represented by the VA General Counsel, and the 
veteran, represented by his attorney, filed a joint motion, 
in August 1998, asking the Court to vacate the Board's June 
1997 decision.  The Court granted the parties' motion in a 
September 1998 order, and the case was returned to the Board 
for compliance with the directives that were stipulated in 
the joint motion. 

In November 1998, the Board remanded the case to the RO to 
accomplish the development set forth in the joint motion and 
order.  In addition, the Board noted that the veteran's 
representative had requested another hearing.  Accordingly, 
the RO also was asked to schedule the veteran for a personal 
hearing.  This hearing was accomplished in August 2000, and 
in an October 2000 supplemental statement of the case, the 
veteran was advised that both issues on appeal continued to 
be denied.  In due course, the case was returned to the Board 
where it was received in April 2001.  


REMAND

A review of the record reflects that in April 1997, the 
veteran underwent a psychiatric examination for VA purposes 
conducted by the same physician who had previously examined 
him in March 1995.  In 1995, this physician determined that 
the veteran's "symptomatology was seen as relatively mild" 
and he could find not evidence that the veteran was 
"unemployable on the basis of is post-traumatic stress 
disorder."  In his 1997 report, however, this examining 
physician found that "[t]here was no evidence of individual 
employability obtained during this examination."  

In comparing these two reports, it appears that the findings 
noted in the more recent examination report are quite similar 
to those noted in 1995.  This raises the possibility that 
when the examiner remarked in 1997, that there was no 
evidence of individual employability, he actually meant to 
say there was no evidence of individual unemployability.  
This is obviously of considerable significance, since 
evidence of an inability to obtain or retain employment due 
to a service connected psychiatric disorder would support a 
conclusion that a 100 percent schedular evaluation for that 
disability is warranted.  This, in turn, would have an 
obvious impact on the question of the veteran's entitlement 
to TDIU benefits.  Prior to entering a final determination in 
this case, the physician who conducted the 1997 examination 
should be asked to clarify his remarks concerning the 
veteran's employability.  

In addition to the foregoing, the Board notes that this same 
VA examiner acknowledged in his 1997 report that he had not 
reviewed the veteran's claims file prior to the examination.  
Before he provides any clarifying remarks regarding his 1997 
opinion concerning the veteran's employability, he also 
should be provided the veteran's claims file for review, in 
order to ensure that the opinion he ultimately provides is 
based on a complete record.  

In addition to obtaining evidence necessary to clarify the 
findings made in 1997, it is now more than 3 years since the 
veteran was last examined for VA purposes.  Although it is 
recognized that the veteran failed to report for a number of 
scheduled examinations between July and September 2000, since 
the case is being returned to the RO for the clarification 
described in the preceding paragraphs in any event, the 
veteran should be given another opportunity to report for a 
current examination. 

The Board also observes that in a written statement from the 
veteran dated in July 1998, he indicated that he was 
scheduled for a psychological evaluation on July 10, 1998, by 
a private physician, Jim Aukstuolis, M.D.  The veteran's 
relationship with this physician is unclear, but any 
psychological report he may have made is relevant to the 
veteran's current appeal.  Likewise, any records of 
psychological treatment he, or any other medical 
professional, may have provided the veteran also would be 
useful in evaluating his appeal.  Accordingly, an attempt to 
obtain copies of any such records should be made before the 
Board enters its final determination.  

This Remand will also give the RO an opportunity to consider 
the implications that the Veterans Claims Assistance Act of 
2000, (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has 
on this claim.  The VCAA was signed into law in November 
2000, and it redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the veteran and ask him 
to identify, in chronological order, the places at 
which he has received treatment for PTSD since 
1993, including any treatment at a Vet Center, 
through a VA medical center/outpatient clinic, or 
from private health care providers.  After 
obtaining this information, and any necessary 
authorization, the RO should attempt to obtain 
copies of any treatment records or evaluations, not 
already associated with the claims file.  In 
particular, the RO should attempt to obtain any 
records of a psychiatric nature relating to the 
veteran from Jim Aukstuolis, M.D. whom the veteran 
indicated evaluated him in July 1998.  

2.  The RO should refer the veteran's claims file 
to the VA physician who examined him in July 1997.  
This physician should be asked to review the 
veteran's claims file, and provide an addendum to 
his 1997 examination report, indicating whether any 
changes are necessary to this report based on this 
review of the record.  In particular, this 
physician should verify whether it was his 
intention to conclude that there was no evidence of 
individual employability obtained during his 1997 
examination and the reasons therefor.  

3.  Next, the veteran should be scheduled for a 
current psychiatric examination for VA purposes in 
order to identify all disabling symptomatology 
attributable to the service-connected PTSD, as 
opposed to any other psychiatric disorder or 
personality disorder as may be present and to 
ascertain the extent to which PTSD impacts the 
veteran's employability.  Before evaluating the 
veteran, the examiner must review the claims 
folder, including this Remand, and a notation to 
the effect that this review took place should be 
included in any examination report provided.  In 
the course of the examination, all tests and 
psychological studies, as deemed indicated by the 
examiner, should be conducted.  Furthermore, the 
examiner should comment on the extent to which the 
veteran's PTSD symptoms may preclude the veteran's 
employment, and he or she should assign a numerical 
code on the Global Assessment of Functioning Scale 
(GAF Scale), provided in the American Psychiatric 
Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (DSM-IV).  In this 
regard, the examiner should indicate the extent to 
which any non-service-connected mental or other 
conditions enter into the GAF score.  The 
examination report should also reflect review of 
all pertinent material in the claims folder, and 
include the complete rationale for all opinions 
expressed.

4.  The veteran must be given adequate notice of 
the requested examination, and be advised of any 
consequences that may result from his failure to 
report for examination without good cause, pursuant 
to 38 C.F.R. § 3.655 (2000).  If the veteran fails 
to report for the requested examination, that fact 
should be documented in the claims folder.  A copy 
of all notifications must also be associated with 
the claims folder.  

5.  The RO must ensure that all notification and 
development actions required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 have 
been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

6.  Next, the RO should review the evidence of 
record, and enter its determination regarding the 
veteran's claim for an increased rating for PTSD, 
and for TDIU benefits.  In rendering its decision 
concerning an increased rating for PTSD, the RO is 
reminded that this issue arose out of the veteran's 
original award of service connection, and that as 
such, the holding of the Court in Fenderson v. 
West, 12 Vet.App. 119 (1999), concerning staged 
ratings is applicable.  The RO is also reminded 
that this claim arose before the 1996 change in 
criteria for evaluating PTSD, such that the claim 
is to be evaluated under both the old and new 
criteria, with the more favorable result 
prevailing.  (See Karnas v. Derwinski, 1 Vet.App. 
308 (1991)).  If any decision remains adverse to 
the veteran, he and his representative should be 
provided a supplemental statement of the case which 
must contain notice of all relevant actions taken 
on the claims for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to any issue as may then be 
remaining on appeal.  After a reasonable period of 
time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


